DETAILED ACTION
This is the second Office Action regarding application number 16/269,848, filed on 02/27/2019, which claims priority to provisional application number 62/627,837, filed on 02/08/2018.
This action is in response to the Applicant’s Response dated 12/18/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1, 5, 7, 8, 19, and 12-20 are currently pending.
Claims 2-4, 6, 9, 11 are cancelled.
Claims 1, 5, 7, 8, 10, 17, 19, and 20 are amended.
Claims 5, 8, 14-17 are withdrawn.
Claims 1, 7, 10, 12, 13, and 18-20 are examined below.
The rejection of claim 11 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 11-12 and 14 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.

No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 12/18/2020 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0261611 A1).
Regarding claim 1, KING teaches a photovoltaic (PV) device comprising: 

a second junction constructed with a second alloy and having a bandgap between about 0.9 eV and about 1.2 eV (cell 5, Fig. 37), wherein; 
the first alloy comprises AlxGayIn1-x-yAszP1-z, where 0≤x≤1, 0<y≤1, and 0<z≤1 (AlGaInAs  of cell 4 reads on this claimed formula),
the second alloy comprises GawIn1-wAs, where 0<w≤1 (GaInAs of cell 5 reads on this claimed formula).

    PNG
    media_image1.png
    746
    622
    media_image1.png
    Greyscale

KING does not disclose expressly that the PV device is configured to receive radiant heat from an emitter operating at a temperature between about 1500°C and about 3000°C. 
The Examiner finds that the structure recited is identical to the structure taught by KING, and that the prior art device is fully capable of operating at temperatures between 1500-3000 degrees Celsius.  MPEP 2114.  Additionally, the Examiner finds that skilled 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05. Here, the claimed bandgap ranges overlap the ranges disclosed by KING, and therefore would be obvious to skilled artisans.


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0261611 A1) in view of HSIEH (US 2008/0190479 A1).
Regarding claims 7 and 10, KING teaches or would have suggested the PV device of claim 1, but does not disclose expressly that the second alloy specifically comprises Ga0.7In0.3As (claim 7) or Ga0.85In0.15As and has a bandgap of about 1.2eV (claim 10).
HSIEH teaches a PV device where the second alloy comprises about Ga0.7In0.3As or Ga0.85In0.15As (y is about 0.8, which is very close to these claimed ratios, para. 6).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and choose the specific GaInAs compositions taught by HSIEH because the selection of a known material, in the instant case a III-V GaInAs material for a solar cell with a selected bandgap value and/or range, supports a prima facie obviousness determination. MPEP 2144.07.
.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0261611 A1) in view of DIMROTH (US 2015/0053257 A1).
Regarding claim 12, KING teaches or would have suggested the PV device of claim 1, but does not disclose expressly a tunnel junction positioned between the first junction and the second junction. 
DIMROTH teaches a PV device having GaAs and GaInAs subcells connected together with a tunnel junction (Fig. 1) of highly doped layers (para. 26).

    PNG
    media_image2.png
    449
    592
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HSIEH and use the tunnel diode of highly doped layers taught by DIMROTH as one useful method of wafer-bonding connection of two subcells.

Regarding claim 13, the combination of KING and DIMROTH teaches or would have suggested the PV device of claim 12, wherein the tunnel junction comprises at least two of gallium, indium, arsenide, or antimony (tunnel diode 11’ comprises at least gallium and arsenide, DIMROTH, Fig. 3). 

    PNG
    media_image3.png
    781
    549
    media_image3.png
    Greyscale


Regarding claim 18, KING teaches or would have suggested the PV device of claim 1, but does not disclose expressly at least one of a substrate or a buffer layer, wherein the at least one of the substrate or the buffer layer is configured to be removed from the PV device. 
DIMROTH describes a PV device having GaAs and GaInAs subcells, using a substrate configured for detachment that makes it possible to recycle the substrate many times for further device manufacture (DIMROTH, para. 35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and add a removeable substrate as taught by DIMROTH to make possible recycling and reuse of the substrate to grow PV subcells.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0261611 A1) in view of PELKA (US 4,836,862).
Regarding claims 19 and 20, KING teaches a system and method of operation comprising: a first junction constructed with a first alloy having a bandgap between about 1.1 eV and about 1.5 eV (cell 4, Fig. 37); and a second junction constructed with a second alloy and having a bandgap between about 0.9 eV and about 1.2 eV (cell 5, Fig. 37), wherein; the first alloy comprises AlxGayIn1-x-yAszP1-z, where 0≤x≤1, 0<y≤1, and 0<z≤1 (AlGaInAs  of cell 4 reads on this claimed formula), the second alloy comprises GawIn1-wAs, where 0<w≤1 (GaInAs of cell 5 reads on this claimed formula).
KING does not disclose expressly an emitter operating at a temperature between about 1900°C and about 2400°C to create radiant energy.
PELKA teaches a thermophotovoltaic system having a photovoltaic device and an emitter operating at a temperature of 2300 Kelvin (~2026 degrees Celsius) (col. 4, l. 49).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and add an emitter operating at a temperature of 2300 Kelvin as taught by PELKA to illuminate the PV devices with radiant energy and convert it into electricity.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05. Here, the 


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721